EXHIBIT 10.38

CROCS, INC.
Executive Incentive Bonus Plan

On August 3, 2006, the Compensation Committee of the Board of Directors of
Crocs, Inc. (the “Company”) approved an incentive bonus plan for certain
officers of the Company. The incentive bonus plan provides that Ronald R.
Snyder, John P. McCarvel, Peter S. Case, Michael C. Margolis, Caryn D. Ellison,
Scott Crutchfield, Erik Rebich, and Lyndon V. Hanson, III will be eligible for
two levels of bonuses based upon the earnings of the Company. The first level of
bonus (“Level 1 Bonus”) is contingent on the Company achieving earnings per
share of $0.78, excluding share-based compensation expense, for the year ending
December 31, 2006, which would represent an increase of approximately 34.5% from
the earnings per share recorded for the year ended December 31, 2005. The second
level of bonus (“Level 2 Bonus”) is contingent on the Company achieving earnings
per share of $0.98, excluding share-based compensation expense, for the year
ending December 31, 2006, which would represent an increase of approximately
69.0% from the earnings per share recorded for the year ended December 31, 2005.
The potential bonuses under the incentive bonus plan are set forth as a
percentage of the relevant officer’s base salary and are as follows:

Name

 

 

 

Position

 

Level 1 Bonus %

 

Level 2 Bonus %

 

Ronald R. Snyder

 

Chief Executive Officer and President

 

 

100

%

 

 

100

%

 

John P. McCarvel

 

Senior Vice President—Global Operations

 

 

80

%

 

 

80

%

 

Peter S. Case

 

Chief Financial Officer

 

 

60

%

 

 

30

%

 

Michael C. Margolis

 

Vice President—Sales and Marketing

 

 

50

%

 

 

50

%

 

Caryn D. Ellison

 

Vice President—Finance

 

 

50

%

 

 

25

%

 

Scott Crutchfield

 

Vice President—Operations

 

 

60

%

 

 

30

%

 

Erik Rebich

 

General Counsel

 

 

50

%

 

 

25

%

 

Lyndon V. Hanson, III

 

Vice President—Customer Relations

 

 

50

%

 

 

25

%

 

 

Of Michael C. Margolis’s incentive bonus, 75% is additionally contingent on the
Company achieving revenues of at least $240 million for the year ending
December 31, 2006, such that, if the revenue target is not met, Mr. Margolis may
only earn a maximum Level 1 Bonus of 12.5% and a maximum Level 2 Bonus of 12.5%.
No bonuses are payable on achievement of anything less than earnings per share
of $0.55, excluding share-based compensation expense, for the year ending
December 31, 2006. Bonuses will be scaled proportionally up from 70% of the
Level 1 Bonus to the Level 1 Bonus for earnings per share in excess of $0.55 but
less than $0.78 and up from the Level 1 Bonus to the Level 2 Bonus for earnings
per share in excess of $0.78 but less than $0.98, excluding share-based
compensation expense, for the year ending December 31, 2006.


--------------------------------------------------------------------------------